Order modified so as to limit its provisions to a direction that appellant furnish respondent a statement of the terms of the alleged contract of August 17, 1929, together with a statement of the items of labor and materials alleged to have been performed and furnished under said contract, and the value thereof, and by striking from said order all other items. As so modified, the order is affirmed, without costs. We are of opinion that the statement furnished by appellant to respondent under section 38 of the Lien Law  was sufficient except as to the terms of the said contract and the items sought to be charged in the notice of mechanic’s lien thereunder. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur. Settle order on notice.